Title: To Thomas Jefferson from Carter Henry Harrison, 9 April 1822
From: Harrison, Carter Henry
To: Jefferson, Thomas


Dear Sir,
Richmond.
9th April 1822.
My friends Mr Abbot & Mr Myers, gentlemen of the Richmond-bar, being about to take a ride into the upper country which will probably lead them through your neighbourhood, I take the liberty of offering them an introduction to you. Your reception of them will be a favour to me which will be gratefully remembered.I have been much concerned to hear of your bad health since the period of my residence in Albemarle, but from late accounts have reason to hope that you now enjoy more health and better spirits than usually belong to your time of life.Permit me sir, to use this occasion, to express what I have always felt—the highest esteem and the purest friendship for you.Carter H. Harrison